     Case 2:20-cv-01398-KJM-DB Document 18 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES THOMAS RUIZ,                                 No. 2:20-cv-1398 KJM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    J. SANCHEZ, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. In an order filed October 20, 2020, this court referred this case to the court’s Alternative

19   Dispute Resolution (“ADR”) project and stayed these proceedings for 120 days. (ECF No. 15.)

20   A settlement conference has been scheduled for February 9, 2021. (See ECF No. 17.)

21          In a document filed October 21, plaintiff seeks to compel defendants to produce

22   documents. (ECF No. 16.) Plaintiff’s motion will be denied without prejudice to its renewal at

23   an appropriate time. In the court’s order staying these proceedings, the parties were advised that,

24   with a few exceptions, no pleadings or other documents may be filed in this case during the stay

25   of this action. In addition, plaintiff’s motion is premature. If this case does not settle, defendants

26   will be instructed to file a responsive pleading. After they have done so, this court will issue a

27   Discovery and Scheduling Order. At that point, discovery may commence. Plaintiff is warned

28   that if this case proceeds to the discovery phase, he must adhere to the Federal Rules of Civil
                                                        1
      Case 2:20-cv-01398-KJM-DB Document 18 Filed 11/05/20 Page 2 of 2


 1   Procedure and the court’s orders regarding any discovery, including any motions to compel
 2   responses to discovery.
 3            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel (ECF No. 16)
 4   is denied.
 5   Dated: November 4, 2020
 6

 7

 8

 9

10

11

12
     DLB:9
13   DB/prisoner-civil rights/ruiz1398.mtc prem

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
